                                                                                             ISTRIC
                                                                                        TES D      TC
                                                                                      TA




                                                                                                                      O
                                                                                 S




                                                                                                                       U
                                                                                ED




                                                                                                                        RT
 1   CENTER FOR DISABILITY ACCESS                                                                     ERE         D




                                                                            UNIT
                                                                                                O ORD
     Chris Carson, Esq., SBN 280048                                                   IT IS S
     Dennis Price, Esq., SBN 279082




                                                                                                                            R NIA
 2
     Amanda Seabock, Esq., SBN 289900                                                                            z Rogers
 3
     8033 Linda Vista Road, Suite 200                                                                e Gonzale




                                                                            NO
                                                                                               onn
                                                                                      Judge Yv




                                                                                                                            FO
     San Diego, CA 92111




                                                                              RT
 4                                                                                               11/18/2019




                                                                                                                        LI
     (858) 375-7385; (888) 422-5191 fax                                              ER




                                                                                H




                                                                                                                      A
                                                                                                                       C
 5   phylg@potterhandy.com                                                                N
                                                                                              D IS T IC T O
                                                                                                            F
                                                                                                    R
 6   Attorneys for Plaintiff

 7                       UNITED STATES DISTRICT COURT
 8                      NORTHERN DISTRICT OF CALIFORNIA
 9   SCOTT JOHNSON,                                    Case: 4:18-CV-06573-YGR
10            Plaintiff,                               Plaintiff’s Notice of Voluntary
11   v.                                                Dismissal With Prejudice
12   BBIC ASSOCIATES, LLC, a                           Fed. R. Civ. P. 41(a)(1)(A)(i)
     California Limited Liability
13   Company;
     JACOBSEN AND HOWARD, INC., a
14   California Corporation; and Does 1-
     10,
15
              Defendants.
16
17         PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
18   voluntarily dismisses the above captioned action with prejudice pursuant to
19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
20         Defendants BBIC Associates, LLC, a California Limited Liability
21   Company and Jacobsen and Howard, Inc., a California Corporation have
22   neither answered Plaintiff’s Complaint, nor filed a motion for summary
23   judgment. Accordingly, this matter may be dismissed without an Order of the
24   Court.
25   Dated: November 14, 2019              CENTER FOR DISABILITY ACCESS
26                                         By: /s/ Amanda Lockhart Seabock
27                                               Amanda Lockhart Seabock
28                                               Attorneys for Plaintiff


                                                   1

                  Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                               Federal Rule of Civil Procedure 41(a)(1)(A)(i)
